DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2020 has been entered.

Response to Amendment
The declaration under 37 CFR 1.132 filed August 27, 2020 is sufficient to overcome the rejection of claims 1-14 and 22-25 based upon the rejection under 35 U.S.C. 103 as being unpatentable over Ippen et al. (2017/0306227) supported by Guo (9,169,435) in view of Amaranatha Reddy et al. (J. of Alloys & Compounds, 2014).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 22-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitations of "she shell comprising a second shell layer comprising a second semiconductor nanocrystal and a dopant", as recited in claims 1, 22 and 24, are unclear as to how to include "a second shell layer" without presenting "a first shell layer", and unclear as to which element comprising a second semiconductor nanocrystal and a dopant applicant refers.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 22-25, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippen et al. (2017/0306227) supported by Guo (9,169,435) in view of Tiong-Palisoc (Philippine J. of Sci, 2000).
As for claims 1, 11, 22, 24 and 25, Ippen et al. show in Fig. 6 and related text a quantum dot polymer composite (an electronic device), comprising: 
a polymer matrix; and 
a quantum dot disposed in the polymer matrix ([0162]), the quantum dot comprising: 
a core InP/(or InP/ZnSe/ZnSexS1-x) comprising a first semiconductor nanocrystal ([0157]), and 
xS1-x/ZnS (or ZnSexS1-x/ZnS) disposed on the core, the shell comprising a second shell layer comprising a semiconductor nanocrystal ZnSexS1-x (abstract; [0157]), 
wherein 
the first semiconductor nanocrystal comprises a Group III-V compound,
the second semiconductor nanocrystal comprises zinc, sulfur, and selenium,
the quantum dot does not include cadmium,
the quantum dot has an emission peak with a full width at half maximum of less than 40 nanometers ([0159]-[0160], tables 1 and 2; Guo: Col. 5, lines 26-43; Col. 15, lines 14-27; Col. 18, lines 30-42; Col. 19, lines 51-64; Col. 22, lines 18-30) (or 
the quantum dot has a quantum yield of greater than or equal to 80% ([0158], table 2; Guo: Col. 5, lines 15-25; Col. 15, lines 14-27; Col. 18, lines 30-42; Col. 19, lines 51-64; Col. 22, lines 18-30)); and
wherein the core does not include copper ([0114], line 17; [0157]; Guo: [0131]).
Ippen et al. do not disclose the shell comprising a dopant, and the dopant comprises lithium, a Group 2A metal having an effective ionic radius less than an effective ionic radius of Zn2+, a Group 3A element having an effective ionic radius less than an effective ionic radius that of Zn2+, or a combination thereof; the quantum yield of greater than or equal to 80% (or the emission peak with the full width at half maximum of less than 40 nanometers) (claim 1); the Group 2A element comprises beryllium, magnesium, or a combination thereof, and wherein the Group 3A element comprises aluminum, gallium, boron, or a combination thereof (claim 11); the dopant comprises aluminum, gallium, boron, or a combination thereof (claim 25).

As for claim 1, ZnSexS1-x comprising a dopant, and the dopant comprises lithium, a Group 2A metal having an effective ionic radius less than an effective ionic radius of Zn2+, a Group 3A element having an effective ionic radius less than an effective ionic radius that of Zn2+, or a combination thereof (page 63).

As for claim 11, the Group 2A element comprises beryllium, magnesium, or a combination thereof, and wherein the Group 3A element comprises aluminum, gallium, boron, or a combination thereof (note: because Tiong-Palisoc teaches “lithium” in the list of alternatives of claim 11, it is not necessary that Tiong-Palisoc also teach the claimed “the Group 2A element” and/or "the Group 3A" in order to anticipate the instant claim).

As for claim 25, the dopant comprises aluminum, gallium, boron, or a combination thereof (note: because Tiong-Palisoc teaches “lithium” in the list of alternatives of claim 11, it is not necessary that Tiong-Palisoc also teach the claimed “the Group 3A element” in order to anticipate the instant claim).
Ippen et al., Guo et al. and Tiong-Palisoc are analogous art because they are directed to nanoparticles and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ippen et al. and Guo et al. with the specified feature(s) of Tiong-Palisoc because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the shell comprising a dopant, and the dopant comprising lithium, a Group 2A metal having an effective ionic radius less than an effective ionic radius of Zn2+, a Group 3A element having an effective ionic radius 2+, or a combination thereof; the Group 2A element comprises beryllium, magnesium, or a combination thereof, and wherein the Group 3A element comprises aluminum, gallium, boron, or a combination thereof; and the dopant comprises aluminum, gallium, boron, or a combination thereof, as taught by Tiong-Palisoc, to include the quantum yield of greater than or equal to 80% (or the emission peak with the full width at half maximum of less than 40 nanometers), in Ippen et al. and Guo et al.'s device, in order to provide extra electron, enhance band gap and improve the optical properties of the device; and optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.



As for claim 3, the combined device shows the first semiconductor nanocrystal further comprises a Group II-VI compound, a Group IV-VI compound, a Group 1-III-VI compound, a Group I-II-IV-VI compound, or a combination thereof (Ippen: Fig. 6).

As for claim 4, the combined device shows the first semiconductor nanocrystal comprises InP, InZnP, or a combination thereof (Ippen: Fig. 6).

As for claim 5, the combined device shows in the shell, a molar ratio of sulfur with respect to selenium is greater than or equal to about 1 (Ippen: [0138]-[0141]).

As for claim 6, the combined device shows the shell comprises a first shell layer and the second shell layer is adjacent to the first shell layer, and wherein a composition of the first shell layer is different than a composition of the second shell layer (Ippen: Fig. 6).

As for claim 7, the combined device shows the shell further comprises a third shell layer disposed on the second shell layer, optionally as an outermost layer, and wherein the third shell layer comprises Zn and S (Ippen: Fig. 6).

As for claim 8, the combined device shows the first shell layer comprises a third semiconductor nanocrystal and is disposed directly on the core, and 

wherein the bandgap energy of the third semiconductor nanocrystal is less than a bandgap energy of the second semiconductor nanocrystal (Ippen: abstract; [0157]).

As for claim 9, the third semiconductor nanocrystal is ZnSe, ZnTe, or a combination thereof (Ippen: Fig. 6; abstract).

As for claim 10, the combined device shows in the shell, a molar ratio of sulfur with respect to selenium changes in a radial direction (Ippen: abstract; [0138]-[0141]).

As for claim 12 and 13, Ippen et al., Guo et al. and Tiong-Palisoc disclosed substantially the entire claimed invention, as applied to claim 1 above, except an amount of the dopant is less than or equal to about 0.3 (or 0.1) mole with respect to 1 mole of Zn.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include an amount of the dopant being less than or equal to about 0.3 (or 0.1) mole with respect to 1 mole of Zn, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 23, the combined device shows the polymer matrix comprises a thiol-ene resin, a (meth)acrylate polymer, a urethane resin, an epoxy resin, a vinyl polymer, a silicone resin, or a combination thereof (Ippen: [0162], lines 1-4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811